Citation Nr: 1516571	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  10-35 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a higher (compensable) initial disability rating (or evaluation) for left ear hearing loss.

2.  Entitlement to an initial disability rating (or evaluation) in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 



INTRODUCTION

The Veteran, who is the appellant in this case, had active service from May 2002 to July 2005.  

This appeal derived from a downstream element of a claim for service connection for bilateral hearing loss and PTSD that was received by VA in May 2009.  This appeal comes to the Board of Veterans' Appeals (Board) from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which, in pertinent part, granted service connection for left ear hearing loss, assigning an initial noncompensable (0 percent) disability rating, and service connection for PTSD, assigning an initial 30 percent disability rating.  Both ratings were made effective May 1, 2009 (the day the claim for service connection was received by VA).  The Veteran entered a notice of disagreement with the initial disability ratings assigned.  

In an August 2010 substantive appeal (on a VA Form 9), the Veteran requested a Board videoconference hearing at the local RO in Buffalo, New York, before a Veterans Law Judge sitting in Washington, DC, which was subsequently scheduled for March 2011, and notice was sent to the Veteran.  The Veteran did not report for a scheduled Board hearing in March 2011 and has not provided good cause for not attending.  The request is deemed withdrawn and the Board may proceed with adjudication of the issues on appeal.  38 C.F.R. § 20.704(d) (2014).  

In January 2015, the Veteran submitted private treatment records relating to claims for service connection for irritable bowel syndrome, a back disability, and tinnitus, which are not currently in appellate status before the Board.  While the most recent supplemental statement of the case does not include review of this evidence, this evidence does not relate to the issues of higher initial ratings for left ear hearing loss or PTSD; therefore, the additional private treatment records are of no probative value with regard to the issues decided herein and the Veteran is not prejudiced by the Board's decision without agency of original jurisdiction (AOJ) consideration of this evidence in the first instance.  The Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.    


FINDINGS OF FACT

1.  For the entire initial rating period, audiometric testing has revealed, at worst, average puretone threshold of 22.5 dB and 96 percent speech recognition in the left ear, and does not show deafness in the non-service-connected right ear.  

2.  For the entire initial rating period, the Veteran's PTSD has more nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as: chronic sleep impairment with nightmares, irritability, intrusive thoughts, mild to moderate social anxiety, hypervigilance, mild to moderate emotional detachment, and irritability.

3.  For the entire initial rating period, the Veteran's PTSD has not more nearly approximated occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  For the entire initial rating period, the criteria for a compensable initial disability rating for left ear hearing loss have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.383, 3.385, 4.3, 4.7, 4.10, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2014).

2.  For the entire initial rating period, the criteria for an initial disability rating in excess of 30 percent for PTSD have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).    

In this case, notice was provided to the Veteran in May 2009, prior to the initial adjudication of the claims in September 2009.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and VA's practices in assigning disability ratings and effective dates.  Further, these issues come before the Board on appeal from the decision which also granted service connection; therefore, there can be no prejudice to the Veteran from any alleged failure to give adequate 38 U.S.C.A. § 5103(a) notice for the service connection claims that were granted.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson,	 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises from receipt of a notice of disagreement).  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, VA treatment records, VA examination reports, and lay statements.  

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in July and August 2009.  The Board finds that the VA examination reports are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issues of higher initial ratings for PTSD and left ear hearing loss.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history, conducted physical and psychiatric examinations, and specifically addressed the symptoms and impairment listed in the relevant criteria in the potentially applicable diagnostic codes.

With respect to the issue of a higher initial rating for left ear hearing loss, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the U.S. Court of Appeals for Veterans Claims (Court) held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In the instant case, the July 2009 VA examiner noted that the Veteran reported difficulty in hearing the TV and that he must ask people to repeat themselves frequently. 

As noted above, the Veteran did not report for a scheduled Board hearing in March 2011 and has not provided good cause for not attending.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.     

Disability Ratings Law and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2014).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2014).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2014).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as in this case, the question for consideration is the propriety of the initial ratings assigned, evaluation of the all evidence and consideration of the appropriateness of staged ratings is required whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board has considered, and found inappropriate, the assignment of "staged" ratings for any part of the initial rating period for the service-connected left ear hearing loss or PTSD.

Initial Rating for Left Ear Hearing Loss

The Veteran is in receipt of a noncompensable disability rating for the service-connected left ear hearing loss under 38 C.F.R. § 4.85, Diagnostic Code 6100.  Ratings for defective hearing range from noncompensable (0 percent) to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests at the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz or Hz).  To evaluate the degree of disability from bilateral defective hearing, the rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85.  Pursuant to VA's rating schedule, the assignment of a disability rating for hearing impairment is derived by a purely mechanical application of the rating schedule to the numeric designations derived from the results of audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

When defective hearing is service connected in only one ear, in order to determine the percentage rating from Table VII, the non-service-connected ear will be assigned a Level I designation, pursuant to the provisions of 38 C.F.R. § 3.383 (2014).  38 C.F.R. § 4.85.  Under 38 C.F.R. § 3.383, compensation is payable for the combination of service-connected and non-service-connected hearing loss if there is compensable hearing impairment in the service-connected ear and the impairment of the non-service-connected ear meets the threshold requirements for hearing loss disability outlined in 38 C.F.R. § 3.385. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).   

Table VIA, "Numeric Designation of Hearing Impairment Based Only on Pure Tone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the pure tone threshold average.  Table VIA will also be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of Section 4.86, described in the preceding paragraph.  38 C.F.R. § 4.85(c).  

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  Similarly, if the pure tone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral, and that numeral will be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).

The Veteran contends generally that the service-connected left ear hearing loss has manifested in more severe symptoms than contemplated by the noncompensable disability rating assigned.  See May 2010 notice of disagreement (Veteran reported that he had been prescribed hearing aids), August 2010 substantive appeal (on a VA Form 9).

Initially, service connection for right ear hearing loss has not been established at this time.  The July 2009 VA examination report notes that audiometric testing did not reflect a right ear hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  Because the evidence does not show complete deafness in the non-service-connected right ear, the right ear will be considered normal and assigned a Level I hearing acuity for rating purposes.  See 38 C.F.R. § 4.85(f).

After review of the lay and medical evidence of record, the Board finds that, for the entire initial rating period on appeal, the weight of the evidence demonstrates that the Veteran's hearing loss has been productive of no more than Level I hearing loss in the (service-connected) left ear and Level I hearing loss in the (non-service-connected) right ear, which is commensurate with the noncompensable (0 percent) disability rating assigned under Diagnostic Code 6100.

At the July 2009 VA audio examination, audiometric testing reflects the following auditory thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
10
10
LEFT
5
5
0
35
50

The average puretone threshold was 22.5 dB in the left ear.  Word recognition scores, based on the Maryland CNC test, were 96 percent in the left ear.  The examiner noted that the Veteran reported difficulty in hearing the TV and that he must ask people to repeat themselves frequently, as all he hears is mumbling.  Applying Table VI to the Veteran's hearing loss, as recorded at the July 2009 VA examination, results in numerical designations of Level I in the (non-service-connected) right ear and Level I in the (service-connected) left ear, which equates to a noncompensable disability rating.  38 C.F.R. § 4.85.  

An April 2010 VA treatment record notes that the Veteran reported difficulty hearing in noisy situations.  Audiometric testing of the left ear reflects hearing within normal limits through 2000 Hz, sloping to moderately-severe high frequency hearing loss.  Word recognition scores were 92 percent in the left ear.  The treatment record notes no change in audiometric test results since the July 2009 VA examination. 

The Board has reviewed the statements from the Veteran made during the course of this appeal and to health professionals and, while they report the difficulties his hearing impairment causes, these statements do not establish that a compensable schedular rating is warranted for any part of the appeal period because such a rating is determined from the application of mechanical audiometric testing and speech recognition scores.  Based on the above, the Board finds that, for the entire initial rating period, the Veteran's disability picture more nearly approximates the criteria for a noncompensable (0 percent) disability rating for the left ear hearing loss; therefore, a higher (compensable) initial rating for left ear hearing loss must be denied.  38 C.F.R. §§ 4.3, 4.7.

Initial Rating for PTSD

The Veteran is in receipt of a 30 percent initial disability rating for the service-connected PTSD from May 1, 2009 (the date the claim for service connection was received by VA) under 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R.	 § 4.130.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  Id.

In this decision, the Board considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has considered the symptoms indicated in the rating criteria as examples of symptoms "like or similar to" the Veteran's major depressive disorder symptoms in determining the appropriate schedular rating assignment, and has not required the presence of a specified quantity of symptoms in the Rating Schedule to warrant the assigned rating for major depressive disorder.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2014).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Within the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM IV), one factor for consideration is the Global Assessment Functioning (GAF) score, which is a scale ranging from 1 to 100 and reflecting "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  However, while the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  DSM-IV at 46-47.

Throughout the course of the appeal, the Veteran has contended generally that the service-connected PTSD has been manifested by more severe symptoms than those contemplated by the 30 percent initial disability rating assigned.  See August 2010 substantive appeal (on a VA Form 9).  In a May 2010 notice of disagreement, the Veteran contended that he is being treated for severe PTSD.  

After a review of all the evidence, lay and medical, the Board finds that, for the entire initial rating period, the Veteran's PTSD has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, and more nearly approximates the criteria for the 30 percent disability rating currently assigned under Diagnostic Code 9411.

VA treatment records, dated throughout the course of this appeal, note that the Veteran reported sleep disturbance, irritability, intrusive thoughts, and feelings of detachment from others.  An August 2008 VA treatment record notes that the Veteran's mood was slightly depressed, full range of affect, and thought processes were intact.  The treatment record notes that the Veteran lived with his then-fiancée (current spouse), had a close relationship with his mother and her husband as well as his younger sister, had quite a few friends and acquaintances from sports activities, and was currently employed.  

In a May 2009 written statement, the Veteran reported nightmares three to four times per week and avoiding many aspects of everyday life.  In a June 2009 written statement, the Veteran's spouse reported that the Veteran experiences nightmares.  In a June 2010 written statement, the Veteran reported some suicidal ideation, but denied any intent.

An August 2009 VA PTSD examination report notes that the Veteran was married, lived with his spouse and child, and was currently working.  The VA examiner noted no evidence of hallucinations, delusions, specific obsessions, compulsions, phobias, ritualistic behavior, suicidal ideation, or homicidal ideation and that the Veteran was oriented in all spheres.  The VA examiner noted that the Veteran's basic short-term memory and concentration skills were intact, mood was pleasant and euthymic, and affect was appropriate.  The VA examiner noted symptoms of chronic sleep impairment with nightmares, episodic intrusive thoughts, mild to moderate social anxiety, hypervigilance, mild to moderate emotional detachment, and irritability.  The VA examiner opined that the Veteran's level of personal and social adjustment was moderately impaired, work functioning was mildly impaired, and assigned a GAF score of 60.  

A September 2009 VA treatment record notes that the Veteran reported being generally more engaged with his family.  A February 2010 VA treatment record notes that the Veteran reported occasional feelings of panic.  A May 2010 VA treatment record notes that the Veteran's mood was depressed, affect was somewhat constricted, and thought content and processes were unremarkable and organized.

Based on the above, the Board finds that, for the entire initial rating period, the Veteran's PTSD has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as: chronic sleep impairment with nightmares, irritability, intrusive thoughts, mild to moderate social anxiety, hypervigilance, mild to moderate emotional detachment, and irritability, which more nearly approximates the criteria for a 30 percent disability rating under Diagnostic Code 9411 that was initially assigned.  38 C.F.R. §§ 4.3, 4.7, 4.130.  The Board finds that the weight of the lay and medical evidence demonstrates that the Veteran's PTSD has not more nearly approximated occupational and social impairment with reduced reliability and productivity (the criteria for a 50 percent rating under Diagnostic Code 9411).  

An August 2008 VA treatment record notes that the Veteran lived with his significant other, had a close relationship with his mother, her husband, and his younger sister, had friends from sports activities he participated in, and was employed.  The August 2009 VA examiner noted that the Veteran was not socially avoidant and will socialize with others, though at times isolation will occur.  The Veteran's judgment and insight were noted as good.  The VA examiner noted that the Veteran was married, lived with his spouse and child, and was currently working.  Review of the VA treatment records and VA examination report note that the Veteran did not have memory impairment, panic attacks more than once a week, circumstantial, circumlocutory, or stereotyped speech, impaired judgment, or impaired abstract thinking.    

The Board has weighed and considered the GAF scores during the initial rating period, specifically the GAF score of 60 assigned by the August 2009 VA examiner.  GAF scores ranging from 51 to 60 reflect moderate symptoms or moderate difficulty in social, occupational, or school functioning.  DSM-IV at 46-47.  The Board finds that the Veteran's GAF score, when read together with the other evidence of record, specifically the August 2009 VA examiner's opinion that the Veteran's level of personal and social adjustment was moderately impaired and work functioning was mildly impaired, reflects that the Veteran experienced occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to the service-connected PTSD, more nearly approximating the criteria for a 30 percent disability rating under Diagnostic Code 9411 for the entire appeal period.  38 C.F.R. § 4.130.

The ultimate determination as to the level of occupational and social impairment is an adjudicative determination.  Based on the above, the Board finds that the Veteran's disability picture more nearly approximates the criteria for a 30 percent rating based on symptoms and the degrees of social and occupational impairment; therefore, a disability rating in excess of 30 percent for the service-connected PTSD is not warranted for any part of the initial rating period.  See 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation would have been warranted for the PTSD or left ear hearing loss for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R.	 § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provide for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD has been manifested by chronic sleep impairment with nightmares, irritability, intrusive thoughts, mild to moderate social anxiety, hypervigilance, mild to moderate emotional detachment, and irritability.  

These symptoms and degree of social and occupational impairment are part of the schedular rating criteria.  The level of occupational and social impairment is explicitly part of the schedular rating criteria.  The GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Moreover, all the Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan at 443.

The Board finds that the symptomatology and impairment caused by the Veteran's left ear hearing loss is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  A VA audiological examination report must fully describe the functional effects caused by a hearing disability in addition to dictating objective test results.  Martinak, 21 Vet. App. at 455.  In this regard, the July 2009 VA examination report addressed the functional effects caused by the Veteran's left ear hearing loss disability, noting general complaints of progressively decreased hearing and difficulty understanding conversations.  

In the May 2010 notice of disagreement, the Veteran contended that he has symptoms of dizziness and tinnitus associated with the service-connected left ear hearing loss.  A July 2010 rating decision denied service connection for tinnitus and dizziness, to include as secondary to the service-connected left ear hearing loss.  A February 2015 rating decision continued the denial of service connection for tinnitus.  The Veteran did not initiate an appeal of the decisions or submit any new and material evidence with respect to these claims within the applicable one-year periods; therefore, the July 2010 and February 2015 rating decisions became final as to the denial of service connection for dizziness and tinnitus.  See 38 U.S.C.A.	 § 7105(c) (West 2014) (explaining that claims adjudicated by the agency of original jurisdiction will become final if no timely notice of disagreement is filed); 38 C.F.R. §§ 3.156(b), 20.303, 20.1103 (2014).  As such, the Veteran's symptoms of tinnitus and dizziness are not associated by competent evidence with the service-connected left ear hearing loss for the purposes of determining whether the symptoms of the left ear hearing loss are contemplated by the schedular rating criteria. 

The schedular criteria are adequate to rate the Veteran's left ear hearing loss disability.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which are not demonstrated in this case, and as measured by both audiological testing and speech recognition testing.  The Veteran's complaints concern diminished auditory acuity and speech recognition.  Diminished auditory acuity and speech recognition testing are the foundation of the schedular criteria.  Moreover, the testing is to be performed without the use of hearing aids.  See 38 C.F.R. § 4.85(a).  The scores represent a rating made on the worst possible objective measure of performance.  In other words, the Veteran does not have any symptoms from the service-connected hearing loss disability that are unusual or are different from those contemplated by the schedular rating criteria.

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria; therefore, the Veteran's struggle to comprehend verbal conversations and other noises is a factor contemplated in the regulations and schedular rating criteria.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the PTSD or left ear hearing loss, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of a rating claim when unemployability is expressly raised by a veteran or reasonably raised by the record during the rating appeal.  The August 2009 VA PTSD examination report notes that the Veteran was currently employed.  See also July 2010 VA ear disease examination report.  The Veteran has not contended that he is unemployed because of his service-connected disabilities, and the other evidence of record does not so suggest; thus, the Board finds that Rice is inapplicable in this case because neither the Veteran nor the evidence suggests unemployability due to the service-connected disabilities.


ORDER

A higher (compensable) initial disability rating for left ear hearing loss is denied.

An initial disability rating in excess of 30 percent for PTSD is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


